 

Case 17-12560-K.]C Doc 3052 Filed 11/26/18 Page 1 of 1

IN THE UNITED STA'I`ES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

ln re: ) Chapter ll

)
WOODBRlDGE GROUP OF COMPANIES, LLC, ) Case No. 17-12560 (KJC)
et al., )

) (Joint Administered)
Debtors_ )

 

NOTICE OF WITH])RAWAL OF CLAIM

 

Dehtor Name and Case

Number: Woodbrldge Mortgage |nvestment Fund 4, LLC 17-12784 (KJC)

 

Clairn Number: 1580 Date Claim Filed: 03/12/2018

 

Scheduled ]]) Nu!nber (if any):

 

 

Creditor Name and Address: Basic Financia| Services, |nc. 609 Ar|edge Road Landrum, SC 29356

 

Original Amount and
Classification:

 

 

 

 

 

Filed: $2 ,400.00 Sched uled:

 

 

Pursuant to Federal Rule of Bankruptcy Procedure 3006, I, the undersigned, am the abovereferenced
creditor, or an authorized signatory for the above-referenced creditor. l hereby Withdraw the

above listed Claim Nurnber With prejudice and authorize the Clerk of the Bankruptcy Court, or its duly
appointed claims agent, Garden City Group, LLC, to reflect this Withdrawal on the official claims register
for the Debtors.

 

ln addition to the foregoing, I also Withdraw the scheduled liabilities associated With the above
listed Scheduled ID Number With prejudice and authorize the Clerk of the Bankruptcy Court, or its duly
appointed claims agent, Garden City Group, LLC, to reflect this Withdrawal on the oflicial claims register
for the Debtors.

Date 11/07/2018

a /

By:

Print Name: Fred C John

 

Title: Presldent

 

Address: 609 Arledge Road

 

Landrum1 SC 29356

 

 

Phone: 864.631.6459

 

Email: fcj133@gmai|.com

 

 

